DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
In claim 1, the “substrate having a hydrophobic surface” is interpreted as “a substrate that can be formed from plastic” see ¶ 0016 of the Specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites the limitation "the end of the substrate" in L2.  There is insufficient antecedent basis for this limitation in the claim. Is the applicant referring to the first end of the substrate or the opposite to the first end of the substrate?


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 6, 7 & 9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wang et al. (US 9377457).
Regarding claim 1, Wang et al. teach a device, comprising: 
a substrate (see annotation in Fig. 5) having a hydrophobic surface (i.e., “a cartridge body 21 and a cap 22 made from a generally liquid impermeable durable material such as injection molded plastic” C7/L8-10) with a width and a length (see Fig. 1 for example); 
a paper (e.g., sample pad “sample pad is made of porous material, such as porous paper, cotton, cellulose, mixed fibers, glass fiber, polyester fiber, and the like [...]” C6/L37-41) having an upper surface, a lower surface, and a thickness therebetween (see annotation in Fig. 2), wherein a distal end of the paper is on the hydrophobic surface of the substrate and a proximal end of the paper extends beyond a first end of the substrate (see annotation in Fig. 5); and 
a cover (see annotation in Fig. 5) having a first end in direct contact with the distal end of the paper, and a second end in direct contact with the substrate (see annotation in Fig. 5), wherein the thickness of the paper is capable of creating an 

    PNG
    media_image1.png
    1116
    1415
    media_image1.png
    Greyscale

With regard to limitations in claims 1, 6, 7 (e.g., “wherein the thickness of the paper creates an angle between the cover and the substrate producing a tapering gap distance and wedge profile between the first end of the cover and the distal end of the paper”, “[...] to receive an excess portion of a sample of the fluid received by a loading pad portion of the paper”, “[...] that determine the angle of the wedge profile”), these claim limitations are considered process or intended use limitations, which do not further delineate the structure of the claimed apparatus from that of the prior art.  Since these claims are drawn to an apparatus statutory class of 

Regarding claims 2, 6, 7 & 9, Wang et al. teach the device:
2.	The device as recited in claim 1, wherein the substrate is selected from the group consisting of printable polymer, plastic, and glass (C7/L8-10), and the paper is configured to have a plurality of separate test regions (i.e., “a reaction region 27 including one or more zones 28,29 [...]” C7/L21-22), wherein the cover is in contact with the distal end of the plurality of separate test regions (see Fig. 5);
6.	The device as recited in claim 1, wherein the substrate includes reservoirs (see annotation in Fig. 5) adjacent to the end of the substrate in contact with the cover (see Fig. 5 for example) capable of receiving an excess portion of a sample of the fluid received by a loading pad portion of the paper (C8/L8-17);  
7.	The device as recited in claim 1, wherein the substrate includes cover supports (22) that determine the angle of the wedge profile (see Fig. 5 & C7/L6-35); and
9.	The device as recited in claim 1, wherein the plurality of adjacent testing regions includes colorimetric or fluorescence analysis regions (Abstract & C5/L65-C7/L5).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 6, 7 & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delahunt et al. (US 2015/0111216) in view of Wang et al. (US 9377457).
Regarding claim 1, Delahunt et al. teach a microfluidics device, comprising: 
a substrate (e.g., support structure 115) having a hydrophobic surface (i.e., “support structure 115 includes [...] plastic” ¶ 0058) with a width and a length (see Fig. 2B for example); 
a paper (e.g., absorbent paper ¶ 067-0071+) having an upper surface, a lower surface, and a thickness therebetween (see Fig. 2B for example), wherein a distal 
a cover (e.g., lid structure 120) having a first end in direct contact with the distal end of the paper (see annotation in Fig. 2C), and a second end (220) in direct contact with the substrate (280), wherein the thickness of the paper is capable of creating an angle between the cover and the substrate producing a tapering gap distance and wedge profile between the first end of the cover and the distal end of the paper (see Fig. 2C & Abstract+ for example).  
Regarding claim 1, although Delahunt et al. teach a proximal end of the paper extends beyond the cover (Fig. 2C), the reference does not explicitly teach a proximal end of the paper extends beyond a first end of the substrate.
See Wang et al. supra.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to select a desired length of the exposed the paper extend beyond the first end of the substrate, as taught by Wang et al. (Fig. 2) to receive appropriate sample volume (Delahunt et al. 0069).  It is noted that without showing unexpected results, a proximal end of the paper extending beyond a first end of the substrate cannot be considered critical.  


    PNG
    media_image2.png
    509
    1118
    media_image2.png
    Greyscale

With regard to limitations in claims 1, 6, 7 (e.g., “wherein the thickness of the paper creates an angle between the cover and the substrate producing a tapering gap distance and wedge profile between the first end of the cover and the distal end of the paper”, “[...] to receive an excess portion of a sample of the fluid received by a loading pad portion of the paper”, “[...] that determine the angle of the wedge profile”), these claim limitations are considered process or intended use limitations, which do not further delineate the structure of the claimed apparatus from that of the prior art.  Since these claims are drawn to an apparatus statutory class of invention, it is the structural limitations of the apparatus, as recited in the claims, which are considered in determining the patentability of the apparatus itself. These recited process or intended use limitations are accorded no patentable weight to an apparatus. Process limitations do not add patentability to a structure, which is not distinguished from the prior art. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 

Regarding claims 2, 6, 7 & 9, modified Delahunt et al. teach the device:
2.	The device as recited in claim 1, wherein the substrate (115) is selected from the group consisting of printable polymer, plastic, and glass (¶ 0058), and the paper is configured to have a plurality of separate test regions (e.g., first portion 340 & second portion 345, ¶ 0101), wherein the cover is in contact with the distal end of the plurality of separate test regions (see Figs. 2C, 11A, 11B for example);
6.	The device as recited in claim 1, wherein the substrate (115/1020) includes reservoirs (1050) adjacent to the end of the substrate (see fig. 10C) in contact with the cover capable of receiving an excess portion of a sample of the fluid received by a loading pad portion of the paper (¶ 0135); 
7.	The device as recited in claim 1, wherein the substrate (115/1020) includes cover supports (125) that determine the angle of the wedge profile (i.e., “clamping structure 125 positioned to maintain a relative position of support structure 115 and lid structure 120 to form tapered internal chamber 130.” ¶ 0060); and  
9.	The device as recited in claim 1, wherein the plurality of adjacent testing regions includes colorimetric or fluorescence analysis regions (¶ 0096, 0101+).  
Response to Arguments
Applicant's arguments filed 04/26/2021 have been fully considered but they are not persuasive.
Drawing objections & 112 rejections to claim 1 have been withdrawn.
In response to the Applicant’s argument to the claim interpretation under 35 U.S.C. § 112(f) as means-plus-function limitations, the claim limitations are no longer considered invoking 35 U.S.C. § 112(f) as a means-plus-function limitation. Examiner notes the claims must recite sufficient structure for performing the claimed function to preclude application of under 35 U.S.C. § 112(f). Further, reciting a structure without identifying any structural differences between the structure in the claims and the structure disclosed in prior art does not further limit in an apparatus claim.
In response to the Applicant’s argument that Wang et al. fail to teach “a cover having a first end in direct contact with the distal end of the paper, and a second end in direct contact with the substrate, wherein the thickness of the paper creates an angle between the cover and the substrate producing a tapering gap distance and wedge profile between the first end of the cover and the distal end of the paper”, Examiner disagrees.
The rejection has been revised to address the claimed features.  Wang et al. teach, among other things, a cover (see annotation in Fig. 5) having a first end in direct contact with the distal end of the paper, and a second end in direct contact with the substrate (see annotation in Fig. 5), wherein the thickness of the paper is capable of creating an angle between the cover and the substrate producing a tapering gap distance and wedge profile between the first end of the cover and the distal end of the paper (see annotation in Fig. 5; see also the cartridge is shaped and dimensioned to be secured, forming a wedge profile, C7/L6-35).  

    PNG
    media_image1.png
    1116
    1415
    media_image1.png
    Greyscale

In response to the Applicant’s argument to Delahunt et al. fail to teach “a distal end of the paper is on the hydrophobic surface of the substrate and a proximal end of the paper extends beyond a first end of the substrate”, Delahunt et al. teach, among other things, a distal end of the paper (250) is on the hydrophobic surface of the substrate (see Fig. 2C).  Although Delahunt et al. teach a proximal end of the paper extends beyond the cover (Fig. 2C), the reference does not explicitly teach a proximal end of the paper extends beyond a first end of the substrate.  See Wang et al. supra.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to select a desired length of the exposed the paper extend beyond the first end of the substrate, as taught by Wang et al. (Fig. 2) to receive appropriate sample volume (Delahunt et al. 0069).  It is noted that without showing unexpected results, a proximal end of the paper extending beyond a first end of the substrate cannot be considered critical.  
In response to the Applicant’s argument to claim 6, “the substrate includes reservoirs adjacent to the end of the substrate in contact with the cover configured to receive an excess portion of a sample of the fluid received by a loading pad portion of the paper”, modified 
In response to the Applicant’s argument that "tapered internal chamber 1050" and not reservoirs, Examiner noted that the claim limitations are sufficiently broad to have properly read on tapered internal chambers 1050.
In response to the Applicant’s argument to claim 7, “the substrate includes cover supports that determine the angle of the wedge profile”, Examiner disagrees.  Wang et al. teach the substrate includes cover supports (22) that determine the angle of the wedge profile (see Fig. 5 & C7/L6-35); and Delahunt et al. teach the substrate (115/1020) includes cover supports (125) that determine the angle of the wedge profile (i.e., “clamping structure 125 positioned to maintain a relative position of support structure 115 and lid structure 120 to form tapered internal chamber 130.” ¶ 0060).  
Applicant is thanked for their thoughtful amendments to the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072.  The examiner can normally be reached on M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798